                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 433
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
CORTEZES DIMING,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Cortezes Diming,

which was referred to the Magistrate Judge with the consent of the parties.

           On July 17, 2019, the government filed a 1 count Indictment, charging Defendant

Diming, with Felon in Possession of Firearm and Ammunition, in violation of 18:922(g)(1) and

924(a)(2). Defendant was arraigned on August 5, 2019, and entered a plea of not guilty to count 1

of the Indictment, before Magistrate Judge Parker. On October 3, 2019, Magistrate Judge Parker

received Defendant Diming’s plea of guilty to count 1 of the Indictment and issued a Report and

Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of guilty

entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Diming is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis
for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Cortezes Diming is adjudged guilty to count 1 of the Indictment, in

violation of Title 18 U.S.C. Sections 922(g)(1), and 924(a)(2). This matter was referred to the U.

S. Probation Department for the completion of a pre-sentence investigation and report. Sentencing

will be held on January 8, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court

House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 25, 2019
